Exhibit 10.1

Contract No.________________






















House Lease Contract
(Origin Water Building)






















September 2012









 
1

--------------------------------------------------------------------------------

 
 




Landlord: Beijing Origin Water Technology Co., Ltd. (hereinafter referred to as
“Party A”)
Address: 23-2 Life Science Park Road, Beiqing Road, Haidian District, Beijing
Telephone: 86-10-80768888-8621
Legal Representative: Wen Jianping


Tenant: Beijing Sunway New Power Medical Technology Co., Ltd. (hereinafter
referred to as “Party B”)
Address: Room 1508-1510, Zhongguancun Building, 27 Zhongguancun Avenue, Haidian
District, Beijing
Telephone: 86-10-51905959
Legal Representative: Liang Deli


This Contract was entered into by and between Party A and Party B for the
matters that Party B leases the premises and their accessory facilities from
Party A through friendly negotiation on the basis of equality, free will and
good faith.


Chapter I Basic Information of the Premises


Article 1 Name: the third floor of the wing building of the Origin Water
Buiding, located at 23-2 Life Science Park Road in Beiqing Road in Haidian
District, Beijing.


Article 2 Floor area: 1,050 square kilometers.


Article 3 Party A is the owner of the aforementioned premises and enjoys the
legal rights to lease them.


Article 4 The Purpose of Use: offices.


Article 5 See appendix 1 for housing inspection.


Chapter II Term of Tenancy and Rent-free Period


Article 6 The term of tenancy of the premises herein will commence from the 25th
day of October 2012 and will expire on the 26th day of October 2015. Of this,
the rent-free period will be from the 25th day of October 25 2012 to the
10th day of November 2012.


Chapter III Rent, Security Deposit, Property Management Fee and Other Fees


Article 7 Both parties agree that the rent per year (including 365 days) totals
RMB 845,000 (Eight hundred and forty five thousand yuan). The rent per month is
RMB 70,417 (Seventy thousand four hundred and seventeen yuan). Mode of payment:
pay the three-month rent and the security deposit which is equal to the
one-month rent, in advance.


Article 8 Rent Payment:


1. The rent will be paid by three months;


2. The first-phased rent totals RMB 176,042 (One hundred and seventy six
thousand forty two yuan), which shall be paid within 7 days as of the date of
signature of the Contract. The following rents shall be paid within 10 days in
advance of the 25th day of January 2013, the 25th day of April 2013, the
25th day of July 2013 and so on.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3. Party A shall provide Party B with the lease invoice after receiving the
payment.


4. Party B shall pay the one-time renovation fee of RMB 175,000 (One hundred and
seventy five thousand yuan) within 7 days as of the date of the signature of the
Contract to Party A, which shall invoice Party B for that.


5. Bank Information:
Account Name: Beijing Origin Water Technology Co., Ltd.
Opening Bank: ________________________________
Account No.:  _________________________________


Article 9 Party B agrees to pay RMB 70,417 (Seventy thousand four hundred and
seventeen yuan) as the deposit, namely, the tenancy security deposit, to Party A
in order to ensure that Party B will have paid all payable rents and other
incidental charges at the time of its surrender of tenancy . The security
deposit hereof shall be paid by Party B to Party A when both parties sign this
contract. Party A will deduct the unpaid fees from the security deposit and will
return the rest interest-free deposit to Party B within 15 working days as f the
date of termination of the Contract.


Article 10 During the period of tenancy, Party A shall bear property management
and cold/hot air-conditioning fees and Party B shall bear the electric charge,
the telephone rate, the network fee and the cleaning fee.


Chapter IV Delivery of the Premises


Article 11 Party A shall deliver the keys to the premises to Party B on October
25, 2012. Party A and Party B will inspect the premises in accordance with the
Property List.


Article 12 Party A shall pay all fees which are related to the premises prior to
the signature of this Contract.

 
Chapter V Renovation and Return of the Premises


Article 13 Party B may renovate and reconstruct the premises with Party A’s
approval. The renovation and reconstruction scheme shall satisfy the
requirements of fire and engineering security. Party B may not reconstruct main
facilities and structures such as the major structure of the premises.


Article 14 Party B shall return the premises to Party A as of the date of
termination of this Contract and shall ensure that the fixed attachments,
equipment and facilities are intact without any damage (exclusive of natural
wear and tear). Party B shall be responsible for repair and make compensations
due to damages caused by its faults. The fixed attachments are not allowed to be
removed by principle when Party B moves out of the premises as the Contract
expires. Party B shall restore the premises in the event that the fixed
attachments are removed.


Chapter VI Rights and Duties of Party A


Article 15 Rights and Duties of Party A
1. Party A shall make commitment that it is the legal owner of the premises and
is entitled to lease the premises. Party A shall bear all losses caused by
illegal ownership and lease of the premises.


2. Party A ensures that the premises are available for normal use in the term of
tenancy and may not interfere with the normal use of Party B without any cause
or reason.


3. Party A shall provide Party B with materials as required by industrial and
commercial administrative departments and revenue departments for registration.


4. Party A shall bear the costs of maintenance or change of all facilities due
to reasons such as natural ageing and reconstructions as required by
governments.


5. Party A shall pay the property management fees and heating fees to the
property management company in order not to affect the rights of Party B. Party
B has the right to deduct the aforementioned fees from the rent to the property
management company in case that Party B’s rights are damaged due to Party A’s
failure to pay the aforementioned fees to the property management company.


6. Party A shall give a three-day written notice to Party B in case of transfer
of rights of the landlord, change of the owner of the premises or mortgage of
the premises and shall ensure that all terms and conditions of this Contract
will remain valid for the proposed landlord (the property owner).
 
 
3

--------------------------------------------------------------------------------

 

 
Chapter VII Rights and Duties of Party B


Article 16 Rights and duties of Party B


1. Party B shall ensure that the materials related to identity are intact and
accurate and that it will legally use the premises in the term of tenancy.


2. Party B shall pay the rent specified in Chapter III herein.


3. Party B shall be responsible for repair and bear the costs concerned due to
damages caused by illegal and irrational use of the premises.


4. Party B may not sublease the premises without the written approval of Party
A.


5. Party B shall notify Party A in advance in case of its separation and merger
during in the term of tenancy and shall ensure that the linked organization will
perform its rights and duties herein.


6. Party B shall undertake the due responsibilities and consequences arising out
of its operation, without any liability of Party A. Party B promises not to
engage in illegal and rule-breaking activities.


7.  The articles which are left by Party B in the premises as of the date of
termination of the Contract are deemed to be abandoned by Party B.  Party A may
have the power to dispose of them.


8.  Within 60 days prior to the expiration or termination of the Contract, Party
B shall allow Party A to lead its clients to inspect the premises when receiving
the notice in advance.


9. Party B ensures that the employees working in the premises shall be less than
50.


Chapter VIII   Liabilities for Breach of Contract


Article 17 Each party shall indemnity the other party for the losses caused by
breach of the Contract.


Article 18 Party A shall pay the liquidated damages, equal to the twofold rent
per day, to Party B in case of delivery of the premises for one day late. Party
B has the right to terminate the Contract in case that the delivery is 7days
late.  Party A shall return the twofold security deposit and the twofold paid
rent.


Article 19 Party B shall pay the liquidated damages, which are equal to the
twofold rent per day and will be deducted from the security deposit, to Party A
in case of its return of the premises for one day late as the Contract expires.


Article 20 Party B shall pay the liquidated damages, accounting for 10‰ of the
payable rent, to Party A in the event that Party B pays the rent for one day
late.  Party A has the right to terminate the Contract and take the premises
back in the event that Party B pays the rent 7 days late.


Article 21 Party B shall give a 90-day notice to Party A in case of termination
of the Contract. Party A will not return the security deposit.


Article 22 Party A shall pay the liquidated damages, accounting for 10‰ of the
security deposit, to Party B in case that Party A returns the security deposit
for one day late.


Chapter IX Modification and Renewal


Article 23 Each party who intends to modify the articles hereof shall give a
written notice to the other party in advance. Both parties will make the
supplementary agreement related to modifications through negotiation.


Article 24 Party B has the priority to renew the contract under the same
conditions of the premises. The renewal conditions shall be fair and rationale.
Each party is not allowed to disregard the opinions of the other party and
ignore the market quotations to damage interests of the other party. Party A and
Party B may negotiate the renewal of the Contract in two months prior to the
expiration of the Contract.




 
4

--------------------------------------------------------------------------------

 
 
Chapter X Force Majeure


Article 25 Party A and Party B may bear no liability for damages of the
premises, losses of Party A or Party B or failure to perform the contract due to
the force majeure.


Chapter XI Dispute Resolution


Article 26 All disputes arising out of the Contract shall be resolved by Party A
and Party B through friendly negotiation.  In the event that the dispute is not
resolved through negotiation, any party may submit the dispute for arbitration
to Beijing Arbitration Commission.


Chapter XII Execution of the Contract and Other Conditions


Article 27 All matters not provided herein shall be determined by Party A and
Party B through negotiation.


Article 28 The appendix is a necessary part of the Contract and has the same
effect.


Article 29 The Contract will come into effect with the signature (stamp) and the
payments made. The Contract is in four copies with the same effect. Party A,
Party B and the wittiness respectively hold one copy.


Article 30 The date of signature:


Article 31 The place of signature: Haidian District, Beijing
 
Party A: Beijing Origin Water Technology Co., Ltd. Party B: Beijing Sunway New
Power Medical Technology Co., Ltd


 

Authorized Representative:      Authorized Representative:    

 
Witness:
Agent:
Telephone of the Witness:


Appendix I: Property List


1. Roof: _______________________________________________________
2. Wall Surface: _________________________________________________
3. Floor: _______________________________________________________
4. Housing Structures: ____________________________________________
5. Air-conditioners:_______________________________________________
6. Keys to Door: _________________________________________________
7. Keys to Partitions:______________________________________________
8. Keys to Mailbox: _______________________________________________
9. Electricity Card: ________________________________________________
10. The Readings of the Electricity Meter:_______________________________
11. Other Items: __________________________________________________
 

Party A:       Party B:     Agent:     Agent:     Witness:      

 
Witness:
Telephone:
Date:
 
 
 
5